UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 1/31/11 (Unaudited) MORTGAGE-BACKED SECURITIES (31.6%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 $90,000 $93,942 Ser. 07-2, Class A2, 5.634s, 2049 1,518,000 1,579,319 Ser. 06-4, Class A2, 5.522s, 2046 217,351 219,224 Ser. 06-5, Class A2, 5.317s, 2047 1,207,486 1,239,115 Banc of America Commercial Mortgage, Inc. 144A Ser. 07-5, Class XW, IO, 0.427s, 2051 5,590,942 100,031 Ser. 04-4, Class XC, IO, 0.288s, 2042 2,014,391 31,632 Ser. 06-5, Class XC, IO, 0.191s, 2047 2,190,721 32,181 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, 2.258s, 2023 CAD 6,263,503 240,856 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 8,984,842 385,885 FRB Ser. 06-CD1A, Class A1, 1.49s, 2023 CAD 874,007 781,299 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 6.038s, 2036 $406,323 266,142 FRB Ser. 05-7, Class 23A1, 5.52s, 2035 201,447 152,774 FRB Ser. 05-10, Class 24A1, 2.696s, 2036 535,873 343,602 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.145s, 2047 1,375,838 877,957 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.275s, 2032 100,000 110,160 FRB Ser. 07-PW16, Class A2, 5.665s, 2040 403,000 419,725 Ser. 07-PW15, Class A4, 5.331s, 2044 871,000 905,470 Ser. 06-PW14, Class A2, 5.123s, 2038 264,000 268,386 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.682s, 2038 1,396,400 20,946 Ser. 06-PW14, Class X1, IO, 0.22s, 2038 1,244,135 20,528 Ser. 07-PW18, Class X1, IO, 0.132s, 2050 3,138,008 19,557 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 343,649 363,989 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 740,000 773,466 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.117s, 2049 35,947,849 438,564 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.67s, 2036 269,163 160,623 FRB Ser. 05-10, Class 1A5A, 5.588s, 2035 80,057 54,839 FRB Ser. 06-AR7, Class 2A2A, 5.389s, 2036 282,976 169,785 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 205,527 213,143 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.126s, 2044 1,686,256 11,618 Ser. 07-CD4, Class XC, IO, 0.121s, 2049 7,819,573 68,421 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 95,812 99,740 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A3, 5.308s, 2046 1,816,000 1,888,913 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.823s, 2014 (United Kingdom) GBP 102,358 114,813 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 46,127 55,436 Countrywide Alternative Loan Trust Ser. 06-36T2, Class 2A1, 6 1/4s, 2036 $640,742 447,132 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 96,403 94,867 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.472s, 2035 512,274 404,696 FRB Ser. 05-HYB7, Class 3A1, 3.133s, 2035 972,062 636,701 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.66s, 2035 348,819 42,717 FRB Ser. 05-R1, Class 1AF1, 0.62s, 2035 343,421 283,323 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.804s, 2039 248,298 254,451 FRB Ser. 07-C3, Class A2, 5.72s, 2039 243,944 251,131 Ser. 07-C5, Class AAB, 5.62s, 2040 605,000 630,977 Ser. 07-C2, Class A2, 5.448s, 2049 1,785,000 1,817,276 Ser. 07-C1, Class AAB, 5.336s, 2040 453,000 481,041 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.154s, 2039 5,744,392 88,147 Ser. 07-C2, Class AX, IO, 0.107s, 2049 10,688,998 66,582 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 362,000 384,463 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 13,566 Ser. 03-C3, Class AX, IO, 1.733s, 2038 3,635,863 114,088 Ser. 03-CK2, Class AX, IO, 1.094s, 2036 1,930,458 35,936 Ser. 04-C4, Class AX, IO, 0.539s, 2039 788,217 17,555 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 174,460 180,016 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 59,478 59,454 Ser. 99-CG2, Class B4, 6.1s, 2032 219,000 218,453 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1 5/8s, 2014 (United Kingdom) GBP 171,814 38,544 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.555s, 2032 $121,459 188,126 IFB Ser. 3211, Class SI, IO, 26.567s, 2036 78,654 50,792 IFB Ser. 3408, Class EK, 24.742s, 2037 67,496 95,189 IFB Ser. 3072, Class SM, 22.839s, 2035 160,861 218,321 IFB Ser. 3072, Class SB, 22.692s, 2035 144,447 195,094 IFB Ser. 3249, Class PS, 21.413s, 2036 134,464 182,817 IFB Ser. 3065, Class DC, 19.076s, 2035 128,207 166,731 IFB Ser. 3105, Class SI, IO, 18.944s, 2036 74,965 36,596 IFB Ser. 2990, Class LB, 16.278s, 2034 142,899 176,199 IFB Ser. 3031, Class BS, 16.072s, 2035 156,356 194,957 IFB Ser. T-56, Class 2ASI, IO, 7.84s, 2043 111,835 23,066 IFB Ser. 3184, Class SP, IO, 7.089s, 2033 184,043 23,752 IFB Ser. 3149, Class SE, IO, 6.889s, 2036 146,435 27,177 IFB Ser. 3157, Class SA, IO, 6.889s, 2036 360,765 66,756 IFB Ser. 3287, Class SE, IO, 6.439s, 2037 310,457 49,040 IFB Ser. 3145, Class GI, IO, 6.339s, 2036 91,371 14,339 IFB Ser. 3114, Class IP, IO, 6.339s, 2036 423,764 60,306 IFB Ser. 3485, Class SI, IO, 6.289s, 2036 149,660 23,097 IFB Ser. 3346, Class SC, IO, 6.289s, 2033 2,009,166 293,861 IFB Ser. 3346, Class SB, IO, 6.289s, 2033 236,137 34,509 IFB Ser. 3152, Class SY, IO, 6.219s, 2036 647,224 101,892 IFB Ser. 3510, Class AS, IO, 6.149s, 2037 1,009,421 157,278 IFB Ser. 3225, Class EY, IO, 6.029s, 2036 924,563 122,449 IFB Ser. 3753, Class SK, IO, 5.789s, 2038 1,641,659 238,320 IFB Ser. 3751, Class SB, IO, 5.779s, 2039 3,016,285 409,642 IFB Ser. 3510, Class BI, IO, 5.769s, 2037 1,051,020 152,850 Ser. 3707, Class IK, IO, 5s, 2040 351,283 61,165 Ser. 3645, Class ID, IO, 5s, 2040 242,760 39,764 Ser. 3687, Class HI, IO, 5s, 2038 858,465 149,442 Ser. 3632, Class CI, IO, 5s, 2038 294,611 50,520 Ser. 3626, Class DI, IO, 5s, 2037 211,233 26,622 Ser. 3740, Class IP, IO, 5s, 2037 2,066,879 315,881 Ser. 3623, Class CI, IO, 5s, 2036 189,313 24,043 Ser. 3707, Class PI, IO, 4 1/2s, 2025 2,606,343 329,702 Ser. 3707, Class HI, IO, 4s, 2023 866,434 96,954 Ser. 3327, Class IF, IO, zero %, 2037 15,631 618 Ser. 3300, PO, zero %, 2037 36,231 31,819 FRB Ser. 3326, Class WF, zero %, 2035 33,707 31,974 FRB Ser. 3003, Class XF, zero %, 2035 35,025 34,078 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.28s, 2037 91,120 173,228 IFB Ser. 06-8, Class HP, 23.613s, 2036 116,644 165,294 IFB Ser. 07-53, Class SP, 23.247s, 2037 144,825 199,212 IFB Ser. 05-75, Class GS, 19.47s, 2035 160,079 205,041 IFB Ser. 03-W6, Class 4S, IO, 7.34s, 2042 509,367 97,849 IFB Ser. 06-24, Class QS, IO, 6.94s, 2036 207,788 36,643 IFB Ser. 10-27, Class BS, IO, 6.19s, 2040 4,963,221 703,043 IFB Ser. 07-30, Class OI, IO, 6.18s, 2037 528,481 82,285 Ser. 06-W2, Class 1AS, IO, 5.803s, 2036 1,217,580 136,978 Ser. 06-W3, Class 1AS, IO, 5.786s, 2046 923,275 112,485 IFB Ser. 10-136, Class SG, IO, 5.74s, 2030 2,501,681 361,243 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 1,018,742 120,212 Ser. 10-98, Class DI, IO, 5s, 2040 559,311 93,936 Ser. 10-21, Class IP, IO, 5s, 2039 599,092 101,846 Ser. 03-W12, Class 2, IO, 2.228s, 2043 429,704 34,913 Ser. 03-W10, Class 1, IO, 1.606s, 2043 974,893 58,494 Ser. 03-W17, Class 12, IO, 1.136s, 2033 737,066 30,826 Ser. 07-64, Class LO, PO, zero %, 2037 37,358 34,206 Ser. 04-61, Class CO, PO, zero %, 2031 57,914 57,584 FRB Ser. 06-115, Class SN, zero %, 2036 75,308 75,084 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 209,000 225,721 Ser. 97-C2, Class G, 7 1/2s, 2029 119,000 128,774 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 285,000 299,963 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.073s, 2049 15,417,319 77,413 Government National Mortgage Association IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 706,495 118,938 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 787,256 127,748 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 927,744 118,204 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 965,408 156,049 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 641,907 99,823 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 913,821 147,271 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 945,148 151,214 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 439,241 72,650 IFB Ser. 10-68, Class SD, IO, 6.319s, 2040 4,622,119 729,617 IFB Ser. 10-162, Class SC, IO, 6.289s, 2039 1,315,976 217,136 IFB Ser. 10-3, Class MS, IO, 6.289s, 2038 3,156,595 493,341 IFB Ser. 10-31, Class PS, IO, 6.289s, 2038 3,461,405 569,294 IFB Ser. 10-158, Class SB, IO, 6.239s, 2039 2,090,530 336,847 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 1,974,392 316,829 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 1,022,709 139,549 IFB Ser. 10-113, Class SM, IO, 5.789s, 2040 1,393,948 193,550 IFB Ser. 10-158, Class BS, IO, 5.759s, 2040 1,589,479 247,450 Ser. 10-70, Class PI, IO, 5s, 2039 1,875,639 298,414 Ser. 10-158, Class MI, IO, 4 1/2s, 2039 2,526,280 421,232 Ser. 10-137, Class PI, IO, 4 1/2s, 2039 3,026,223 583,299 Ser. 10-165, Class IP, IO, 4s, 2038 2,997,275 487,057 FRB Ser. 07-35, Class UF, zero %, 2037 7,841 7,642 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 363,911 373,424 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 391,365 393,366 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 85,142 85,355 Ser. 03-C1, Class X1, IO, 0.843s, 2040 4,619,165 63,310 Harborview Mortgage Loan Trust FRB Ser. 06-6, Class 3A1A, 4.78s, 2036 1,155,134 750,837 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.896s, 2037 483,437 338,406 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.37s, 2037 (F) 272,923 152,837 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.526s, 2037 308,298 202,518 FRB Ser. 06-AR25, Class 5A1, 5.445s, 2036 88,272 53,397 FRB Ser. 07-AR9, Class 2A1, 5.402s, 2037 312,416 210,690 FRB Ser. 07-AR7, Class 2A1, 4.873s, 2037 400,177 228,101 FRB Ser. 07-AR11, Class 1A1, 4.789s, 2037 269,927 156,558 FRB Ser. 05-AR5, Class 4A1, 2.775s, 2035 277,593 193,588 FRB Ser. 05-AR31, Class 3A1, 2.692s, 2036 566,624 390,970 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.861s, 2045 507,157 511,687 Ser. 07-C1, Class ASB, 5.857s, 2051 283,000 298,336 Ser. 07-LD12, Class A2, 5.827s, 2051 205,000 213,298 FRB Ser. 07-LD11, Class A3, 5.818s, 2049 393,000 414,390 Ser. 07-C1, Class A3, 5.79s, 2051 245,000 255,052 Ser. 07-C1, Class A4, 5.716s, 2051 441,000 466,292 Ser. 06-CB16, Class A3B, 5.579s, 2045 489,000 507,938 Ser. 06-LDP6, Class A3B, 5.559s, 2043 521,000 529,992 Ser. 06-CB17, Class A3, 5.45s, 2043 2,058,000 2,129,851 Ser. 06-LDP8, Class A3B, 5.447s, 2045 374,000 390,710 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,693,000 1,730,957 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,623,432 1,679,837 Ser. 05-CB13, Class A2, 5.247s, 2043 269,791 269,680 Ser. 05-LDP5, Class A2, 5.198s, 2044 809,000 839,073 Ser. 06-LDP8, Class X, IO, 0.568s, 2045 2,660,120 62,970 Ser. 06-CB17, Class X, IO, 0.509s, 2043 23,839,248 553,073 Ser. 07-LDPX, Class X, IO, 0.341s, 2049 4,727,218 60,765 Ser. 06-CB16, Class X1, IO, 0.129s, 2045 2,995,996 39,321 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.153s, 2051 8,576,975 85,172 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 111,860 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 650,280 671,643 Ser. 07-C7, Class A2, 5.588s, 2045 963,000 991,428 Ser. 07-C2, Class XW, IO, 0.559s, 2040 1,024,614 21,234 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.762s, 2037 972,520 16,349 Ser. 06-C7, Class XW, IO, 0.715s, 2038 1,720,601 45,367 Ser. 06-C7, Class XCL, IO, 0.324s, 2038 3,154,271 50,696 Ser. 06-C6, Class XCL, IO, 0.247s, 2039 15,868,020 274,263 Ser. 05-C2, Class XCL, IO, 0.221s, 2040 4,475,025 40,186 Ser. 07-C2, Class XCL, IO, 0.138s, 2040 8,807,796 108,480 Ser. 06-C1, Class XCL, IO, 0.088s, 2041 11,059,823 110,944 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.39s, 2037 (F) 1,018,502 510,524 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.761s, 2022 231,953 216,876 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.064s, 2030 49,000 51,107 FRB Ser. 05-A9, Class 3A1, 2.929s, 2035 257,414 204,577 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 328,000 346,039 FRB Ser. 07-C1, Class A2, 5.722s, 2050 1,132,754 1,167,934 Ser. 08-C1, Class A2, 5.425s, 2051 217,000 225,263 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-7, Class ASB, 5.744s, 2050 173,000 180,943 FRB Ser. 06-4, Class A2FL, 0.381s, 2049 357,597 348,211 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.243s, 2049 6,219,672 77,018 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.015147s, 2049 198,269 17,805 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 273,619 FRB Ser. 07-IQ15, Class A2, 5.839s, 2049 1,450,000 1,504,154 FRB Ser. 06-T23, Class A2, 5.737s, 2041 301,000 318,244 Ser. 07-HQ13, Class A2, 5.649s, 2044 408,000 423,081 Ser. 07-IQ14, Class A2, 5.61s, 2049 801,000 829,529 FRB 5.597s, 2049 571,758 581,633 Ser. 06-T21, Class A2, 5.09s, 2052 120,281 120,165 FRB Ser. 07-HQ12, Class A2FL, 0.511s, 2049 262,462 243,197 Ser. 05-HQ5, Class X2, IO, 0.169s, 2042 47,670,052 204,028 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 360,000 301,500 Ser. 05-HQ5, Class X1, IO, 0.091s, 2042 1,676,691 9,423 Morgan Stanley Mortgage Loan Trust FRB Ser. 07-11AR, Class 2A1, 5.167s, 2037 804,005 402,003 Ser. 05-5AR, Class 2A1, 3.012s, 2035 309,475 214,312 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 656,143 692,027 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A1A, 0.43s, 2036 3,503,587 1,734,276 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 100,000 5,000 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 321,185 263,371 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.948s, 2036 617,123 11,910 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 540,136 386,197 FRB Ser. 06-9, Class 1A1, 5.297s, 2036 94,319 57,699 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 2,060,871 278,110 Ser. 07-4, Class 1A4, IO, 1s, 2045 2,801,687 87,915 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 48,024 3,848 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 $598,812 595,818 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.741s, 2049 707,000 739,817 Ser. 06-C27, Class A2, 5.624s, 2045 449,210 454,810 Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,402,529 1,422,774 Ser. 07-C30, Class APB, 5.294s, 2043 320,000 327,878 Ser. 06-C29, Class A2, 5.275s, 2048 1,010,000 1,027,745 Ser. 07-C34, IO, 0.391s, 2046 2,270,673 35,354 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.561s, 2018 100,000 60,000 Ser. 07-C31, IO, 0.259s, 2047 8,161,502 95,571 Ser. 06-C27, Class XC, IO, 0.092s, 2045 3,247,872 26,210 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.31s, 2036 3,369,160 1,777,232 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 87,000 29,580 Total mortgage-backed securities (cost $67,450,499) CORPORATE BONDS AND NOTES (30.1%)(a) Principal amount Value Basic materials (1.8%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $155,000 $161,972 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 95,000 121,712 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 215,000 220,779 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 195,000 214,013 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 109,000 126,648 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 225,000 280,860 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 100,000 110,938 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 383,000 427,045 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 250,000 256,875 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 301,114 International Paper Co. bonds 7.95s, 2018 155,000 186,199 International Paper Co. sr. unsec. notes 9 3/8s, 2019 288,000 371,425 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 185,000 201,419 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 75,000 99,428 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 275,000 255,941 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 177,657 Sealed Air Corp. sr. notes 7 7/8s, 2017 100,000 111,744 Sealed Air Corp. 144A notes 5 5/8s, 2013 151,000 159,528 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 21,000 27,300 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 31,000 37,975 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 10,000 12,262 Capital goods (0.2%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 145,000 158,231 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 148,000 174,070 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 70,000 63,675 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 43,424 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 55,000 61,227 Communication services (1.9%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 254,000 286,469 American Tower Corp. sr. unsec. notes 7s, 2017 70,000 79,087 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 85,000 88,971 AT&T, Inc. sr. unsec. bond 6.55s, 2039 250,000 266,239 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 242,357 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 265,000 316,690 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 20,000 25,219 Comcast Corp. company guaranty sr. unsec. notes 6.55s, 2039 10,000 10,554 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 82,745 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 220,000 280,614 Cox Communications, Inc. 144A notes 5 7/8s, 2016 30,000 33,579 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 185,761 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 135,000 149,850 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 95,650 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 105,000 118,829 SBA Tower Trust 144A company guaranty notes 5.101s, 2017 350,000 367,584 TCI Communications, Inc. company guaranty 7 7/8s, 2026 580,000 711,990 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 155,000 168,772 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 118,988 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 45,000 51,992 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 28,843 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 15,000 16,083 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 80,976 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 210,656 Verizon Global Funding Corp. notes 7 3/4s, 2030 110,000 134,694 Consumer cyclicals (1.8%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 87,763 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 170,000 198,122 CBS Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2012 11,000 11,626 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 156,760 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 62,000 67,813 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 148,795 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 185,000 201,130 DR Horton, Inc. sr. notes 7 7/8s, 2011 5,000 5,163 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 50,000 56,125 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 195,000 197,925 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 300,000 326,250 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 175,000 190,908 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 231,000 238,508 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 65,000 65,566 NBC Universal, Inc. 144A notes 6.4s, 2040 125,000 129,634 NBC Universal, Inc. 144A notes 5.15s, 2020 95,000 98,310 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 245,000 291,069 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 265,000 277,054 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 210,000 205,522 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 87,000 102,225 QVC Inc. 144A sr. notes 7 1/8s, 2017 80,000 84,000 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 105,000 100,669 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 125,000 152,329 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 165,000 208,561 Time Warner, Inc. company guaranty sr. unsec. bond 7.7s, 2032 215,000 257,222 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 50,593 Turner Broadcasting System, Inc. sr. unsec. unsub. note company quaranty 8 3/8s, 2013 35,000 40,279 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 130,000 168,599 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 130,000 166,761 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 214,000 283,528 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 416,000 513,556 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 230,544 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 67,153 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 370,000 356,588 CVS Caremark Corp. notes 6.6s, 2019 80,000 92,965 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 53,790 57,550 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 343,919 394,627 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 210,000 213,170 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 55,000 60,287 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 626,284 McDonald's Corp. sr. unsec. notes 5.7s, 2039 150,000 158,024 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 135,000 157,539 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 70,000 72,800 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 115,000 136,850 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 232,790 Energy (1.4%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 492,827 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 80,000 88,366 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 101,413 EOG Resources, Inc. notes 6 7/8s, 2018 105,000 124,665 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 300,000 358,164 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 100,000 109,485 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 130,000 150,453 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 70,000 71,575 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 55,000 54,664 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 145,000 153,881 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 64,488 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 65,000 65,543 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 226,293 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 410,000 232,265 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 261,247 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 159,025 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 10,000 10,532 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 175,000 239,201 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 70,000 91,240 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 90,000 95,285 Financials (8.3%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 79,746 American Express Co. sr. unsec. notes 8 1/8s, 2019 330,000 409,323 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 230,000 240,350 AON Corp. jr. unsec. sub. notes 8.205s, 2027 175,000 192,871 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.873s, 2027 415,000 301,280 Barclays Bank PLC unsec. sub. notes 5.14s, 2020 350,000 319,176 Barclays Bank PLC 144A sub. notes 10.179s, 2021 470,000 589,972 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 220,000 225,996 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 271,495 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 85,938 84,781 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 295,000 318,969 Citigroup, Inc. sr. notes 6 1/2s, 2013 470,000 517,819 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,120 Citigroup, Inc. sub. notes 5s, 2014 140,000 146,704 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 44,000 43,305 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 165,000 173,728 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 125,625 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, (perpetual maturity) (United Kingdom) 354,000 336,300 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 5,000 5,263 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 23,683 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 55,000 55,050 Erac USA Finance Co. 144A company guaranty sr. unsec. unsub. notes 2 3/4s, 2013 120,000 122,270 Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) 100,000 107,986 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 250,000 272,506 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.304s, 2028 570,000 410,457 GE Capital Trust IV 144A unsec. sub. bonds 4 5/8s, 2066 EUR 90,000 106,182 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 $415,000 449,873 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.48563s, 2016 145,000 136,702 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 150,000 167,560 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 226,641 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 30,000 29,988 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 220,000 238,893 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 324,191 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 103,125 JPMorgan Chase & Co. sr. unsec. unsub. notes 6.3s, 2019 80,000 90,209 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.286s, 2047 964,000 741,205 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 190,000 242,250 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 265,000 251,287 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 175,000 173,987 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 550,000 513,453 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 140,000 145,589 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 75,000 79,773 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 110,000 146,641 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 86,907 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2038 300,000 358,500 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 117,975 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 107,198 Nationwide Financial Services notes 5 5/8s, 2015 35,000 35,366 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 47,034 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 365,000 346,804 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 335,000 330,813 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 25,580 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 755,000 805,963 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 15,000 17,784 Prudential Financial, Inc. sr. notes 6.2s, 2015 15,000 16,565 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 170,000 183,735 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 100,000 100,116 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Russia) 215,000 243,660 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 662,767 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 60,000 67,232 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) 97,000 132,513 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 252,000 273,238 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 (R) 119,000 117,422 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.302s, 2037 550,000 412,567 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 85,000 91,199 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 141,944 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 239,406 Vnesheconombank (Veb Finance) 144A bank guaranteed bonds 6.8s, 2025 (Russia) 500,000 492,500 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 175,000 179,001 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 103,125 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 745,903 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 103,125 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 310,000 329,750 Wachovia Capital Trust V 144A bank guaranty jr. unsec. sub. note 7.965s, 2027 460,000 465,801 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 130,000 145,266 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 120,000 130,402 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.44594s, 2012 35,000 35,020 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 250,000 281,324 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 165,000 191,041 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, (perpetual maturity) 105,000 114,975 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 325,000 336,612 Government (8.1%) African Development Bank sr. unsec. unsub. notes Ser. MPLE, 4.85s, 2012 (Supra-Nation) CAD 4,000,000 4,172,633 Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,120,201 Inter-American Development Bank sr. unsec. unsub. notes Ser. MPLE, 4 1/4s, 2012 (Supra-Nation) CAD 3,000,000 3,123,002 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 1 1/4s, 2013 (Supra-Nation) GBP 2,100,000 3,316,886 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. MPLE, 4.3s, 2012 (Supra-Nation) CAD 2,000,000 2,091,790 KFW govt. guaranty sr. unsec. unsub. Bonds Ser. 8, 3 7/8s, 2013 (Germany) EUR 1,055,000 1,513,599 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,490,179 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $200,000 224,621 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 26,000 30,817 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 64,000 71,618 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 265,000 260,694 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 52,000 48,702 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 27,797 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 85,000 85,668 WellPoint, Inc. notes 7s, 2019 80,000 94,301 Technology (0.4%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 155,000 166,358 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 154,425 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 35,000 37,188 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 215,000 234,875 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 5,000 5,504 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 111,988 Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) 65,000 66,140 Transportation (0.4%) Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 10,000 10,134 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 10,000 11,504 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 45,000 50,747 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 175,000 183,489 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 21,263 22,645 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 101,512 107,095 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 138,361 146,663 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 199,111 221,511 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 42,409 43,681 Utilities and power (3.6%) Ameren Illinois Co. sr. notes 9 3/4s, 2018 30,000 38,575 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 85,000 107,038 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 260,000 289,318 Beaver Valley Funding Corp. sr. bonds 9s, 2017 203,000 229,327 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 573,947 602,738 CMS Energy Corp. sr. notes 8 1/2s, 2011 285,000 288,963 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.253s, 2013 130,000 127,888 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 70,000 78,423 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 120,000 124,549 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 350,000 342,125 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 215,000 247,299 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 125,831 Electricite de France 144A notes 6.95s, 2039 (France) 200,000 238,090 Electricite de France 144A sr. notes 4.6s, 2020 (France) 190,000 195,207 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 175,000 172,888 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 160,000 156,161 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 220,000 221,236 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 74,000 76,887 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 366,985 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 $135,000 145,463 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 136,669 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 185,000 208,974 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 295,000 332,663 National Fuel Gas Co. notes 5 1/4s, 2013 40,000 42,355 Nevada Power Co. notes 6 1/2s, 2018 195,000 224,525 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 105,000 138,477 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 30,000 39,117 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 50,000 51,325 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 257,901 257,968 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 235,200 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 21,268 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 83,267 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 22,691 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 350,000 440,223 Trans-Canada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 340,000 341,092 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 45,000 52,043 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 182,541 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 186,518 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 830,000 827,925 Total corporate bonds and notes (cost $63,048,065) FOREIGN GOVERNMENT BONDS AND NOTES (19.5%)(a) Principal amount/Units Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 $2,415,000 $2,262,855 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.469278s, 2012 3,870,000 917,190 Brazil (Federal Republic of) notes 10s, 2012 BRL 837 496,470 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $100,000 110,750 Canada (Government of) bonds 5 3/4s, 2033 CAD 750,000 972,723 Canada (Government of) bonds 3 1/4s, 2021 CAD 2,120,000 2,094,273 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 20,600,000 421,064 Germany (Federal Republic of) bonds Ser. 86, 6s, 2016 EUR 1,960,000 3,144,690 Germany (Federal Republic of) bonds 3s, 2020 EUR 4,570,000 6,183,724 Germany (Federal Republic of) bonds Ser. 03, 4 3/4s, 2034 EUR 960,000 1,530,830 Italy (Republic of) bonds 4 1/4s, 2020 EUR 8,610,000 11,523,663 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,397,716 Netherlands (Government of) bonds 5s, 2012 EUR 2,500,000 3,605,556 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,668,765 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 1,187,268 Peru (Republic of) bonds 6.95s, 2031 PEN 840,000 317,309 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 625,046 Ukraine (Government of) sr. unsec. unsub. bonds Ser. REGS, 6 7/8s, 2011 $825,000 826,452 United Kingdom Treasury bonds 4 1/2s, 2034 GBP 240,000 386,691 United Kingdom Treasury bonds 4 1/4s, 2036 GBP 610,000 946,869 United Kingdom Treasury bonds 3 3/4s, 2020 GBP 1,370,000 2,193,751 Total foreign government bonds and notes (cost $41,532,540) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.7%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.9%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, February 1, 2041 $13,000,000 $13,034,531 U.S. Government Agency Mortgage Obligations (6.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 55,176 59,907 5 1/2s, June 1, 2035 69,028 73,984 5 1/2s, April 1, 2020 49,314 53,167 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 236,122 267,173 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 200,525 222,795 6s, July 1, 2037 21,661 23,553 6s, with due dates from May 1, 2021 to October 1, 2021 146,786 159,882 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 161,100 174,110 5s, May 1, 2037 493,616 518,027 5s, with due dates from May 1, 2020 to March 1, 2021 26,224 28,044 4s, with due dates from May 1, 2019 to September 1, 2020 342,389 358,191 4s, TBA, February 1, 2041 13,000,000 12,884,219 Total U.S. government and agency mortgage obligations (cost $27,675,134) U.S. TREASURY OBLIGATIONS (0.9%)(a) Principal amount Value U.S. Treasury Bonds 6.625s, February 15, 2027 (i) $23,000 $30,480 U.S. Treasury Bonds 6 1/4s, May 15, 2030 (SEGSF) 646,000 812,371 U.S. Treasury Inflation Protected Securities 2 1/2s, July 15, 2016 (i) 172,257 196,063 U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 (i) 549,021 600,678 U.S. Treasury Notes 1s, December 31, 2011 (i) 426,000 429,178 Total U.S. treasury obligations (cost $2,000,560) ASSET-BACKED SECURITIES (4.7%)(a) Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.41s, 2036 $56,000 $32,709 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 80,974 81,176 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.135s, 2034 14,070 2,952 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 226,774 168,947 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 (F) 731,984 578,267 Ser. 00-5, Class A7, 8.2s, 2032 175,494 146,537 Ser. 00-1, Class A5, 8.06s, 2031 (F) 108,717 86,430 Ser. 00-4, Class A5, 7.97s, 2032 37,491 30,556 Ser. 00-5, Class A6, 7.96s, 2032 74,355 60,971 Ser. 00-6, Class A5, 7.27s, 2031 673,836 694,051 Ser. 01-1, Class A5, 6.99s, 2031 (F) 380,529 390,042 FRB Ser. 02-1, Class M1A, 2.311s, 2033 418,000 341,640 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.65s, 2034 60,352 53,090 FRB Ser. 07-BC2, Class 2A3, 1/2s, 2037 466,000 260,960 FRB Ser. 06-24, Class 2A3, 0.41s, 2047 541,000 278,615 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 (F) EUR 455,000 305,731 FRB Ser. 03-2, Class 3C, 3.326s, 2043 (F) GBP 217,605 146,217 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $197,357 159,860 Ser. 94-4, Class B2, 8.6s, 2019 73,439 37,822 Ser. 99-5, Class A5, 7.86s, 2029 917,861 835,253 Ser. 95-4, Class B1, 7.3s, 2025 84,541 79,799 Ser. 97-6, Class M1, 7.21s, 2029 14,000 11,710 Ser. 96-1, Class M1, 7s, 2027 94,615 95,384 Ser. 93-3, Class B, 6.85s, 2018 2,582 2,334 Ser. 98-3, Class A6, 6.76s, 2030 184,824 195,272 Ser. 99-3, Class A7, 6.74s, 2031 (F) 170,022 172,572 Ser. 99-1, Class A6, 6.37s, 2025 14,676 15,117 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 (F) 781,406 804,849 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.51s, 2035 391,335 333,614 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-1A, Class E, 2.06s, 2030 31,894 4,784 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.786s, 2036 118,507 75,845 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.47s, 2037 455,095 167,157 FRB Ser. 07-3, Class 1BA1, 0.42s, 2037 (F) 3,928,421 1,718,684 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.52s, 2036 58,643 23,055 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.43s, 2037 483,516 265,813 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.46s, 2034 11,937 1,575 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.42s, 2036 61,164 31,586 FRB Ser. 06-2, Class A2C, 0.41s, 2036 74,000 43,112 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 170,270 172,824 Ser. 00-A, Class A2, 7.765s, 2017 26,013 17,793 Ser. 00-D, Class A4, 7.4s, 2030 309,000 213,210 Ser. 02-B, Class A4, 7.09s, 2032 115,445 111,936 Ser. 01-D, Class A4, 6.93s, 2031 148,925 123,980 Ser. 98-A, Class M, 6.825s, 2028 12,000 11,143 Ser. 01-E, Class A4, 6.81s, 2031 9,517 8,327 Ser. 01-C, Class A2, 5.92s, 2017 90,276 50,555 Ser. 02-C, Class A1, 5.41s, 2032 214,356 208,461 Ser. 01-E, Class A2, 5.05s, 2031 218,361 175,780 Ser. 02-A, Class A2, 5.01s, 2020 105,551 91,862 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 42,824 41,540 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR4, Class A2A, 0.35s, 2037 71,582 48,855 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.47s, 2036 125,000 52,050 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.43s, 2036 59,000 48,560 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.37s, 2037 229,543 152,600 Total asset-backed securities (cost $11,144,004) PURCHASED OPTIONS OUTSTANDING (0.5%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 $8,134,000 $192,938 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 5,730,000 16,683 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 5,730,000 15,737 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 5,730,000 17,039 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 $8,365,800 324,344 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 8,365,800 273,645 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 3,366,800 81,611 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 8,365,800 167 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 8,365,800 502 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 8,820,281 164,851 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 3,366,800 26,800 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 5,730,000 12,144 Total purchased options outstanding (cost $1,394,196) MUNICIPAL BONDS AND NOTES (0.3%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $102,771 IL State G.O. Bonds 4.421s, 1/1/15 45,000 45,289 4.071s, 1/1/14 135,000 135,184 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 92,614 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 103,322 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 125,000 122,118 Total municipal bonds and notes (cost $615,707) SENIOR LOANS (0.1%)(a)(c) Principal amount Value Aramark Corp. bank term loan FRN Ser. B, 2.178s, 2014 $7,147 $7,151 Aramark Corp. bank term loan FRN Ser. B2, 3.553s, 2016 15,770 15,871 Aramark Corp. bank term loan FRN Ser. C, 0.261s, 2014 576 576 Aramark Corp. bank term loan FRN Ser. C, 0.111s, 2016 1,037 1,044 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 23,322 23,303 Freescale Semiconductor, Inc. bank term loan FRN 4.511s, 2016 13,980 13,995 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 21,785 20,270 National Bedding Co., LLC bank term loan FRN Ser. B, 3.813s, 2013 9,578 9,578 NRG Energy, Inc. bank term loan FRN 3.553s, 2015 8,525 8,519 NRG Energy, Inc. bank term loan FRN 2.053s, 2013 3 3 NRG Energy, Inc. bank term loan FRN 2.041s, 2013 2,132 2,139 NRG Energy, Inc. bank term loan FRN Ser. B, 3.553s, 2015 10,143 10,198 Polypore, Inc. bank term loan FRN Ser. B, 2.26s, 2014 25,587 25,043 SunGard Data Systems, Inc. bank term loan FRN 2.011s, 2014 1,182 1,176 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.91s, 2016 24,490 24,578 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014 26,188 21,642 Univision Communications, Inc. bank term loan FRN 4.511s, 2017 26,640 26,193 West Corp. bank term loan FRN Ser. B2, 2.737s, 2013 5,467 5,448 West Corp. bank term loan FRN Ser. B5, 4.612s, 2016 13,396 13,524 Total senior loans (cost $221,970) SHORT-TERM INVESTMENTS (14.9%)(a) Principal amount/shares Value Egypt Treasury Bills with an effective yield of 9.83%, May 31, 2011 (Egypt) EGP 1,250,000 $201,979 Egypt Treasury Bills with an effective yield of 9.785%, April 5, 2011 (Egypt) EGP 1,275,000 209,387 Egypt Treasury Bills with an effective yield of 9.33%, February 1, 2011 (Egypt) EGP 550,000 91,993 Egypt Treasury Bills Ser. 273, with an effective yield of 9.52%, April 5, 2011 (Egypt) EGP 1,100,000 180,648 Putnam Money Market Liquidity Fund 0.17% (e) 14,793,863 14,793,863 U.S. Treasury Bills with effective yields ranging from 0.24% to 0.26%, October 20, 2011 (SEG) (SEGSF) $2,620,000 2,616,183 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 2,362,000 2,359,045 U.S. Treasury Bills with effective yields ranging from 0.20% to 0.27%, June 2, 2011 (SEG) (SEGSF) 5,206,000 5,201,284 U.S. Treasury Bills with effective yields ranging from 0.20% to 0.24%, August 25, 2011 (SEG) (SEGSF) 589,000 588,185 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.31%, March 10, 2011 (SEG) (SEGSF) 6,442,000 6,440,519 Total short-term investments (cost $32,713,430) TOTAL INVESTMENTS Total investments (cost $247,796,105) (b) FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $160,432,876) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 2/16/11 $254,197 $259,324 $(5,127) Brazilian Real Buy 2/16/11 350,003 349,564 439 British Pound Buy 2/16/11 629,198 627,696 1,502 Canadian Dollar Buy 2/16/11 257,425 257,208 217 Chilean Peso Buy 2/16/11 306,841 306,700 141 Czech Koruna Buy 2/16/11 738,034 714,818 23,216 Euro Buy 2/16/11 3,025,391 2,977,784 47,607 Japanese Yen Buy 2/16/11 1,235,862 1,243,991 (8,129) Mexican Peso Buy 2/16/11 182,400 180,338 2,062 Norwegian Krone Buy 2/16/11 1,273,924 1,256,124 17,800 Singapore Dollar Sell 2/16/11 585,347 579,209 (6,138) South Korean Won Buy 2/16/11 1,026,673 1,026,208 465 Swedish Krona Buy 2/16/11 851,860 820,861 30,999 Swiss Franc Sell 2/16/11 687,628 684,605 (3,023) Taiwan Dollar Buy 2/16/11 255,829 253,776 2,053 Turkish Lira (New) Sell 2/16/11 381,422 382,496 1,074 Barclays Bank PLC Australian Dollar Buy 2/16/11 110,122 112,314 (2,192) Brazilian Real Buy 2/16/11 338,996 337,583 1,413 British Pound Sell 2/16/11 605,005 599,697 (5,308) Canadian Dollar Sell 2/16/11 4,748,881 4,782,496 33,615 Chilean Peso Sell 2/16/11 11,263 10,910 (353) Czech Koruna Buy 2/16/11 350,402 349,171 1,231 Euro Buy 2/16/11 25,467 24,902 565 Hungarian Forint Sell 2/16/11 448,467 429,516 (18,951) Indian Rupee Buy 2/17/11 265,727 267,932 (2,205) Japanese Yen Buy 2/16/11 773,000 759,951 13,049 Mexican Peso Buy 2/16/11 417,651 417,926 (275) New Zealand Dollar Sell 2/16/11 177,306 177,581 275 Norwegian Krone Buy 2/16/11 457,585 455,451 2,134 Philippines Peso Buy 2/16/11 271,020 271,371 (351) Polish Zloty Buy 2/16/11 385,906 376,584 9,322 Singapore Dollar Sell 2/16/11 112,131 111,105 (1,026) South Korean Won Buy 2/16/11 930,585 930,811 (226) Swedish Krona Buy 2/16/11 373,690 358,597 15,093 Swiss Franc Sell 2/16/11 847,347 833,290 (14,057) Taiwan Dollar Buy 2/16/11 293,710 292,703 1,007 Thai Baht Buy 2/16/11 265,437 264,697 740 Turkish Lira (New) Sell 2/16/11 42,926 43,675 749 Citibank, N.A. Australian Dollar Buy 2/16/11 925,386 943,285 (17,899) Brazilian Real Buy 2/16/11 174,074 173,421 653 British Pound Buy 2/16/11 3,201,910 3,094,882 107,028 Canadian Dollar Buy 2/16/11 787,852 796,225 (8,373) Chilean Peso Sell 2/16/11 108,820 106,822 (1,998) Czech Koruna Buy 2/16/11 216,093 204,352 11,741 Danish Krone Buy 2/16/11 698,820 672,970 25,850 Euro Buy 2/16/11 3,099,876 3,050,649 49,227 Hungarian Forint Sell 2/16/11 14,552 13,957 (595) Japanese Yen Buy 2/16/11 158,091 159,060 (969) Mexican Peso Buy 2/16/11 658,405 656,156 2,249 New Zealand Dollar Buy 2/16/11 6,476 6,386 90 Norwegian Krone Buy 2/16/11 413,238 410,050 3,188 Polish Zloty Buy 2/16/11 628,694 618,403 10,291 Singapore Dollar Sell 2/16/11 393,592 390,627 (2,965) South African Rand Sell 2/16/11 1,000 1,048 48 South Korean Won Buy 2/16/11 844,676 842,068 2,608 Swedish Krona Buy 2/16/11 48,728 48,871 (143) Swiss Franc Buy 2/16/11 851,693 861,557 (9,864) Taiwan Dollar Buy 2/16/11 21,447 21,348 99 Turkish Lira (New) Buy 2/16/11 121,936 126,853 (4,917) Credit Suisse AG Australian Dollar Buy 2/16/11 564,153 575,436 (11,283) Brazilian Real Buy 2/16/11 323,982 322,573 1,409 British Pound Buy 2/16/11 389,824 381,844 7,980 Canadian Dollar Sell 2/16/11 42,139 42,087 (52) Czech Koruna Buy 2/16/11 649,587 647,450 2,137 Euro Sell 2/16/11 4,510,839 4,460,528 (50,311) Indian Rupee Buy 2/17/11 268,104 268,039 65 Japanese Yen Buy 2/16/11 18,813,450 18,923,027 (109,577) Malaysian Ringgit Buy 2/16/11 429,351 428,116 1,235 Norwegian Krone Sell 2/16/11 75,480 74,277 (1,203) Polish Zloty Buy 2/16/11 330,697 327,977 2,720 South African Rand Buy 2/16/11 78,235 83,716 (5,481) South Korean Won Buy 2/16/11 849,676 850,336 (660) Swedish Krona Buy 2/16/11 28,099 26,963 1,136 Swiss Franc Sell 2/16/11 1,302,763 1,317,838 15,075 Taiwan Dollar Sell 2/16/11 7,807 7,778 (29) Turkish Lira (New) Sell 2/16/11 205,237 205,296 59 Deutsche Bank AG Australian Dollar Buy 2/16/11 1,226,082 1,226,250 (168) Brazilian Real Buy 2/16/11 164,025 163,819 206 Canadian Dollar Sell 2/16/11 1,746,056 1,762,329 16,273 Chilean Peso Buy 2/16/11 114,430 114,349 81 Czech Koruna Buy 2/16/11 500,713 496,884 3,829 Euro Buy 2/16/11 338,330 335,604 2,726 Hungarian Forint Sell 2/16/11 343,149 342,500 (649) Malaysian Ringgit Buy 2/16/11 950,538 947,807 2,731 Mexican Peso Buy 2/16/11 213,905 212,213 1,692 New Zealand Dollar Sell 2/16/11 207,140 204,548 (2,592) Norwegian Krone Buy 2/16/11 1,596,496 1,580,257 16,239 Philippines Peso Buy 2/16/11 268,735 267,752 983 Polish Zloty Buy 2/16/11 1,179,983 1,155,574 24,409 Singapore Dollar Sell 2/16/11 392,341 388,920 (3,421) South Korean Won Buy 2/16/11 560,661 562,112 (1,451) Swedish Krona Buy 2/16/11 648,033 623,734 24,299 Swiss Franc Sell 2/16/11 935,526 919,987 (15,539) Taiwan Dollar Buy 2/16/11 5,960 5,916 44 Turkish Lira (New) Buy 2/16/11 261,850 270,766 (8,916) Goldman Sachs International Australian Dollar Buy 2/16/11 1,187,350 1,210,280 (22,930) British Pound Buy 2/16/11 402,642 399,012 3,630 Canadian Dollar Buy 2/16/11 341,303 344,405 (3,102) Chilean Peso Sell 2/16/11 8,638 8,510 (128) Euro Buy 2/16/11 751,145 745,536 5,609 Hungarian Forint Sell 2/16/11 556,749 552,349 (4,400) Japanese Yen Buy 2/16/11 2,084,559 2,096,714 (12,155) Norwegian Krone Buy 2/16/11 34,160 33,877 283 Polish Zloty Buy 2/16/11 165,210 161,319 3,891 South African Rand Buy 2/16/11 39,000 40,442 (1,442) Swedish Krona Buy 2/16/11 373,380 358,268 15,112 Swiss Franc Sell 2/16/11 914,859 891,570 (23,289) HSBC Bank USA, National Association Australian Dollar Buy 2/16/11 1,895,499 1,872,462 23,037 British Pound Sell 2/16/11 3,408,791 3,328,244 (80,547) Euro Buy 2/16/11 543,026 542,890 136 Japanese Yen Buy 2/16/11 1,431,251 1,440,330 (9,079) Norwegian Krone Sell 2/16/11 358,080 355,054 (3,026) Philippines Peso Buy 2/16/11 268,735 267,813 922 Singapore Dollar Sell 2/16/11 376,088 372,529 (3,559) South Korean Won Buy 2/16/11 778,015 778,842 (827) Swiss Franc Sell 2/16/11 836,325 845,948 9,623 Taiwan Dollar Buy 2/16/11 10,987 10,997 (10) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/16/11 716,293 722,270 (5,977) Brazilian Real Buy 2/16/11 555,782 552,740 3,042 British Pound Sell 2/16/11 481,953 475,023 (6,930) Canadian Dollar Sell 2/16/11 156,642 157,742 1,100 Chilean Peso Buy 2/16/11 303,779 303,500 279 Czech Koruna Buy 2/16/11 594,390 580,113 14,277 Euro Buy 2/16/11 2,218,109 2,200,548 17,561 Hungarian Forint Sell 2/16/11 56,692 54,361 (2,331) Japanese Yen Buy 2/16/11 1,036,399 1,042,474 (6,075) Malaysian Ringgit Buy 2/16/11 344,825 343,331 1,494 Mexican Peso Buy 2/16/11 328,039 327,958 81 New Zealand Dollar Sell 2/16/11 181,700 179,196 (2,504) Norwegian Krone Buy 2/16/11 69,063 68,469 594 Peruvian New Sol Sell 2/16/11 332,455 328,038 (4,417) Polish Zloty Buy 2/16/11 200,937 195,890 5,047 Singapore Dollar Sell 2/16/11 290,681 288,004 (2,677) South African Rand Sell 2/16/11 116,151 116,160 9 South Korean Won Buy 2/16/11 2,164,380 2,158,431 5,949 Swedish Krona Buy 2/16/11 283,069 272,430 10,639 Swiss Franc Sell 2/16/11 904,579 914,491 9,912 Taiwan Dollar Sell 2/16/11 195,806 195,034 (772) Thai Baht Buy 2/16/11 270,609 271,564 (955) Turkish Lira (New) Buy 2/16/11 19,535 20,244 (709) Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/16/11 1,940,383 1,932,792 7,591 Brazilian Real Buy 2/16/11 540,169 538,080 2,089 British Pound Sell 2/16/11 129,301 129,022 (279) Canadian Dollar Sell 2/16/11 3,416,422 3,449,687 33,265 Czech Koruna Buy 2/16/11 557,138 544,405 12,733 Euro Sell 2/16/11 705,687 689,966 (15,721) Hungarian Forint Sell 2/16/11 577,321 564,406 (12,915) Japanese Yen Sell 2/16/11 1,230,802 1,228,260 (2,542) Malaysian Ringgit Buy 2/16/11 429,351 428,018 1,333 Norwegian Krone Buy 2/16/11 1,332,108 1,309,730 22,378 Polish Zloty Buy 2/16/11 485,053 478,695 6,358 Singapore Dollar Sell 2/16/11 427,348 423,460 (3,888) South African Rand Sell 2/16/11 72,469 73,528 1,059 South Korean Won Buy 2/16/11 854,403 858,495 (4,092) Swedish Krona Buy 2/16/11 552,949 554,598 (1,649) Swiss Franc Buy 2/16/11 203,279 204,159 (880) Taiwan Dollar Sell 2/16/11 193,911 193,986 75 Turkish Lira (New) Buy 2/16/11 103,645 104,829 (1,184) State Street Bank and Trust Co. Australian Dollar Sell 2/16/11 73,780 73,747 (33) Brazilian Real Buy 2/16/11 538,554 535,611 2,943 British Pound Sell 2/16/11 360,343 355,823 (4,520) Canadian Dollar Sell 2/16/11 398,519 402,653 4,134 Euro Buy 2/16/11 4,672,679 4,584,672 88,007 Hungarian Forint Sell 2/16/11 660,645 653,324 (7,321) Japanese Yen Sell 2/16/11 168,540 168,015 (525) Malaysian Ringgit Buy 2/16/11 448,018 446,337 1,681 Mexican Peso Buy 2/16/11 215,435 213,724 1,711 Norwegian Krone Sell 2/16/11 9,323 9,324 1 Philippines Peso Buy 2/16/11 268,735 267,873 862 Polish Zloty Buy 2/16/11 825,143 814,631 10,512 Swedish Krona Buy 2/16/11 625,018 626,850 (1,832) Swiss Franc Sell 2/16/11 1,562,955 1,564,830 1,875 Taiwan Dollar Sell 2/16/11 199,540 198,190 (1,350) Thai Baht Buy 2/16/11 270,613 271,479 (866) UBS AG Australian Dollar Buy 2/16/11 1,544,301 1,568,914 (24,613) British Pound Sell 2/16/11 950,767 940,065 (10,702) Canadian Dollar Buy 2/16/11 67,502 67,972 (470) Czech Koruna Buy 2/16/11 292,998 292,237 761 Euro Sell 2/16/11 652,288 652,982 694 Hungarian Forint Sell 2/16/11 547,329 534,080 (13,249) Indian Rupee Buy 2/17/11 265,727 267,815 (2,088) Japanese Yen Buy 2/16/11 1,550,995 1,535,737 15,258 Mexican Peso Buy 2/16/11 641,172 637,937 3,235 Norwegian Krone Buy 2/16/11 666,573 661,180 5,393 Polish Zloty Buy 2/16/11 1,095,239 1,101,836 (6,597) South African Rand Buy 2/16/11 520,624 556,774 (36,150) Swedish Krona Buy 2/16/11 210,550 202,732 7,818 Swiss Franc Sell 2/16/11 989,791 973,340 (16,451) Thai Baht Buy 2/16/11 633,869 641,804 (7,935) Westpac Banking Corp. Australian Dollar Buy 2/16/11 1,767,135 1,778,927 (11,792) British Pound Sell 2/16/11 113,118 112,518 (600) Canadian Dollar Sell 2/16/11 4,393,399 4,439,850 46,451 Euro Buy 2/16/11 9,331,885 9,135,037 196,848 Japanese Yen Buy 2/16/11 841,778 847,034 (5,256) New Zealand Dollar Sell 2/16/11 303,656 302,807 (849) Norwegian Krone Buy 2/16/11 84,716 84,089 627 Swedish Krona Buy 2/16/11 1,090,367 1,050,728 39,639 Swiss Franc Sell 2/16/11 874,903 875,323 420 Total FUTURES CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 3 $282,645 Mar-11 $(1,361) Canadian Government Bond 10 yr (Long) 29 3,512,325 Mar-11 12,265 Euro-Bobl 5 yr (Short) 53 8,478,895 Mar-11 176,914 Euro-Bund 10 yr (Long) 76 12,878,636 Mar-11 (22,730) Euro-Schatz 2 yr (Short) 90 13,320,298 Mar-11 29,673 Japanese Government Bond 10 yr (Long) 7 11,950,741 Mar-11 46,783 Japanese Government Bond 10 yr Mini (Long) 33 5,633,116 Mar-11 (24,303) U.K. Gilt 10 yr (Long) 121 22,749,157 Mar-11 (50,700) U.S. Treasury Bond 30 yr (Long) 374 46,060,438 Mar-11 (1,643,297) U.S. Treasury Bond 20 yr (Short) 29 3,498,125 Mar-11 21,664 U.S. Treasury Note 10 yr (Long) 24 2,899,125 Mar-11 33,720 U.S. Treasury Note 5 yr (Short) 12 1,420,969 Mar-11 15,329 Total WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $12,608,106) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $4,890,000 Aug-11/4.475 $351,053 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,486,000 Aug-11/4.55 346,319 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 6,125,000 Aug-11/4.70 542,859 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 525,486 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,890,000 Aug-11/4.475 50,563 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,486,000 Aug-11/4.55 40,733 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 6,125,000 Aug-11/4.70 39,996 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 35,940 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 78,986 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 8,134,000 Mar-11/4.7375 163 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 57,646 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 654,418 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,909,000 Jul-11/4.52 525,084 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,454,500 Jul-11/4.5475 269,451 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 62,804 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,909,000 Jul-11/4.52 52,232 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,454,500 Jul-11/4.5475 24,182 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 5,730,000 Dec-11/0.578 1,888 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 5,730,000 Dec-11/0.602 2,242 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 5,730,000 Jan-12/0.70175 4,183 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. $4,482,500 Sep-15/4.04 151,643 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,252,000 Aug-15/4.375 393,060 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,252,000 Aug-15/4.46 415,906 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.46 528,298 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.525 562,963 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 11,050,500 Jul-11/4.745 1,026,425 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 51,118 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 205,479 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 3,954,500 May-12/5.51 500,935 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 3,528,113 Apr-11/3.89 33,927 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,482,500 Sep-15/4.04 508,450 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,252,000 Aug-15/4.375 889,268 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,252,000 Aug-15/4.46 849,668 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.46 61,514 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.525 55,179 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 8,134,000 Mar-11/4.665 163 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 11,050,500 Jul-11/4.745 58,949 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 12,125 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 165,152 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 3,954,500 May-12/5.51 48,242 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 5,730,000 Jan-12/0.722 10,930 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/11 (proceeds receivable $13,046,719) (Unaudited) Principal Settlement Agency amount date Value Government National Mortgage Association, 4s, February 1, 2041 $13,000,000 2/17/11 $13,034,531 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. GBP 880,000 (E) $ 12/7/30 6 month GBP-LIBOR-BBA 4.93% $2,609 GBP 550,000 12/8/20 3.685% 6 month GBP-LIBOR-BBA 5,543 GBP 870,000 (E) 12/8/30 6 month GBP-LIBOR-BBA 4.9675% 5,353 GBP 1,273,000 12/9/20 3.63% 6 month GBP-LIBOR-BBA 22,605 GBP 2,000,000 (E) 12/9/30 6 month GBP-LIBOR-BBA 4.85643% (6,538) AUD 1,160,000 12/21/20 6.0975% 6 month AUD-BBR-BBSW (8,966) AUD 2,080,000 9/17/15 6 month AUD-BBR-BBSW 5.38% (21,283) AUD 1,040,000 9/17/20 5.5725% 6 month AUD-BBR-BBSW 29,431 AUD 1,040,000 9/22/20 5.685% 6 month AUD-BBR-BBSW 21,546 AUD 2,080,000 9/22/15 6 month AUD-BBR-BBSW 5.56% (6,952) AUD 2,920,000 9/29/15 6 month AUD-BBR-BBSW 5.5275% (14,818) AUD 1,660,000 9/29/20 5.63% 6 month AUD-BBR-BBSW 41,885 GBP 2,300,000 6/15/15 2.59% 6 month GBP-LIBOR-BBA 15,500 $27,326,100 16,349 7/23/15 1.90% 3 month USD-LIBOR-BBA 79,415 GBP 5,080,000 1/21/13 1.815% 6 month GBP-LIBOR-BBA (13,278) Barclays Bank PLC AUD 1,070,000 (E) 2/4/20 6 month AUD-BBR-BBSW 6.8% 15,847 AUD 1,210,000 10/1/15 6 month AUD-BBR-BBSW 5.43% (10,933) $5,043,100 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (312,218) AUD 2,060,000 5/24/15 5.505% 6 month AUD-BBR-BBSW 10,667 AUD 1,340,000 7/27/15 5.435% 6 month AUD-BBR-BBSW 11,469 $4,043,600 (45,657) 10/28/30 3.38% 3 month USD-LIBOR-BBA 360,145 5,223,500 (3,879) 10/28/12 0.52% 3 month USD-LIBOR-BBA 3,907 7,620,700 8/9/15 3 month USD-LIBOR-BBA 1.77% (11,582) AUD 2,060,000 8/26/15 6 month AUD-BBR-BBSW 5.025% (50,486) $1,640,000 8/27/15 3 month USD-LIBOR-BBA 1.6275% (16,690) 9,095,600 9/7/15 3 month USD-LIBOR-BBA 1.6525% (92,612) GBP 2,880,000 1/18/21 3.7875% 6 month GBP-LIBOR-BBA 7,178 GBP 2,030,000 1/25/13 1.61625% 6 month GBP-LIBOR-BBA 7,860 GBP 5,080,000 1/25/13 1.61% 6 month GBP-LIBOR-BBA 20,656 GBP 1,170,000 1/25/21 6 month GBP-LIBOR-BBA 3.72% (14,880) $2,370,100 352 1/28/21 3.41% 3 month USD-LIBOR-BBA 12,344 4,264,800 (2,276) 1/28/41 3 month USD-LIBOR-BBA 4.21% (70,141) EUR 8,973,000 11/5/20 2.708% 6 month EUR-EURIBOR-REUTERS 709,468 $1,111,164 11/8/25 3.2175% 3 month USD-LIBOR-BBA 88,678 2,811,415 11/8/15 3 month USD-LIBOR-BBA 1.315% (93,796) 48,353 11/8/25 3.215% 3 month USD-LIBOR-BBA 3,873 82,801 11/8/15 3 month USD-LIBOR-BBA 1.30% (2,822) 13,530,800 11/9/20 2.68% 3 month USD-LIBOR-BBA 804,028 9,599,800 11/9/15 3 month USD-LIBOR-BBA 1.355% (302,010) 12,236,800 11/10/15 3 month USD-LIBOR-BBA 1.40% (359,744) AUD 2,340,000 12/8/20 6 month AUD-BBR-BBSW 5.93% (11,210) AUD 2,340,000 12/22/15 5.895% 6 month AUD-BBR-BBSW (19,580) Citibank, N.A. GBP 15,160,000 7/1/12 6 month GBP-LIBOR-BBA 1.43% (3,259) GBP 12,120,000 7/1/15 2.45% 6 month GBP-LIBOR-BBA 224,372 GBP 3,600,000 7/1/20 6 month GBP-LIBOR-BBA 3.3675% (171,383) $6,014,300 11/8/15 3 month USD-LIBOR-BBA 1.305% (203,558) 8,976,100 11/8/20 2.635% 3 month USD-LIBOR-BBA 568,360 SEK 8,270,000 11/23/20 3.25% 3 month SEK-STIBOR-SIDE 47,715 12/14/20 3.3975% 3 month USD-LIBOR-BBA 1,807 3,317,900 1/14/41 3 month USD-LIBOR-BBA 4.240625% (30,123) 18,239,700 491 1/26/13 0.84% 3 month USD-LIBOR-BBA (18,591) 9,186,900 28,278 1/28/16 3 month USD-LIBOR-BBA 2.17% 23,381 6,646,800 (39,374) 1/28/21 3.41% 3 month USD-LIBOR-BBA (5,743) 4,015,600 43,124 1/28/41 3 month USD-LIBOR-BBA 4.21% (20,776) Credit Suisse International CHF 2,090,000 12/14/20 2.1075% 6 month CHF-LIBOR-BBA 15,196 CHF 7,640,000 1/28/13 0.675% 6 month CHF-LIBOR-BBA (321) $4,154,800 (36,245) 2/1/41 4.29% 3 month USD-LIBOR-BBA (25,859) 4,417,800 (17,917) 2/1/21 3.47% 3 month USD-LIBOR-BBA (16,636) CHF 2,100,000 7/28/15 1.27% 6 month CHF-LIBOR-BBA (1,669) MXN 16,310,000 7/21/20 1 month MXN-TIIE-BANXICO 6.895% (64,681) (13,205) 11/3/12 0.50% 3 month USD-LIBOR-BBA 122,377 6,014,300 11/8/15 3 month USD-LIBOR-BBA 1.31125% (201,727) 8,976,100 11/8/20 2.63375% 3 month USD-LIBOR-BBA 569,373 CHF 7,640,000 5/20/12 0.62833% 6 month CHF-LIBOR-BBA (55,343) (25,681) 12/16/13 2.23% 3 month USD-LIBOR-BBA (1,816,679) GBP 3,710,000 7/9/15 2.425% 6 month GBP-LIBOR-BBA 78,389 GBP 2,060,000 7/9/20 6 month GBP-LIBOR-BBA 3.3725% (98,799) CHF 8,430,000 11/17/11 2.5125% 6 month CHF-LIBOR-BBA (198,118) Deutsche Bank AG (1,279) 11/3/12 0.50% 3 month USD-LIBOR-BBA 128,330 14,800,100 11/5/20 3 month USD-LIBOR-BBA 2.6675% (888,844) 609,623 11/8/25 3.224% 3 month USD-LIBOR-BBA 48,063 55,681,600 130,440 7/27/20 3 month USD-LIBOR-BBA 2.94% (1,951,252) MXN 16,310,000 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (59,055) $5,753,100 1,308 12/31/20 3 month USD-LIBOR-BBA 3.55% 64,809 3,000,000 12/31/40 3 month USD-LIBOR-BBA 4.1342% (75,747) 29,163,900 (2,326) 1/5/13 0.79% 3 month USD-LIBOR-BBA (26,049) 41,540,600 1/14/13 0.85625% 3 month USD-LIBOR-BBA (76,965) 25,129,700 (14,844) 1/27/16 2.23% 3 month USD-LIBOR-BBA (76,299) EUR 8,570,000 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS 98,152 Goldman Sachs International AUD 510,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.6925% 5,636 AUD 1,560,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.7% 17,627 SEK 5,800,000 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE 10,345 CHF 8,740,000 12/15/12 0.538% 6 month CHF-LIBOR-BBA 12,136 7/23/14 3 month USD-LIBOR-BBA 1.5475% 49,777 5,713,300 7/23/40 3.7125% 3 month USD-LIBOR-BBA 572,733 38,807,000 (4,320) 10/1/12 0.59% 3 month USD-LIBOR-BBA (32,306) 7,962,800 8/12/15 3 month USD-LIBOR-BBA 1.665% (54,596) 2,210,000 8/12/40 3.68% 3 month USD-LIBOR-BBA 199,070 AUD 2,080,000 9/20/15 6 month AUD-BBR-BBSW 5.39% (20,681) AUD 1,040,000 9/20/20 5.5775% 6 month AUD-BBR-BBSW 29,185 AUD 970,000 (E) 2/5/20 6 month AUD-BBR-BBSW 6.71% 11,405 GBP 1,510,000 1/21/21 3.81% 6 month GBP-LIBOR-BBA (142) $5,429,300 (4,162) 1/27/41 4.29% 3 month USD-LIBOR-BBA 6,456 JPMorgan Chase Bank, N.A. JPY 901,000,000 2/19/15 6 month JPY-LIBOR-BBA 0.705% 83,387 JPY 149,300,000 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 48,438 AUD 2,060,000 3/1/15 5.6% 6 month AUD-BBR-BBSW (6,810) AUD 1,545,000 3/2/15 5.6515% 6 month AUD-BBR-BBSW (7,728) JPY 358,000,000 12/7/20 1.25% 6 month JPY-LIBOR-BBA (8,756) $7,912,000 (E) 2/9/21 3.56% 3 month USD-LIBOR-BBA (51,903) 5,043,100 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (281,102) 2,388,700 109,164 10/14/20 4.02% 3 month USD-LIBOR-BBA (39,884) GBP 1,173,000 12/23/20 6 month GBP-LIBOR-BBA 3.6245% (24,238) MXN 2,330,000 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (7,883) AUD 1,520,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 10,674 JPY 369,130,000 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (22,893) EUR 17,270,000 5/31/15 6 month EUR-EURIBOR-REUTERS 2.0975% (302,191) EUR 7,130,000 5/31/20 6 month EUR-EURIBOR-REUTERS 2.949% (187,497) AUD 1,545,000 6/11/15 5.545% 6 month AUD-BBR-BBSW 5,820 AUD 2,020,000 9/3/15 5.075% 6 month AUD-BBR-BBSW 45,590 $2,900,000 10/28/20 3 month USD-LIBOR-BBA 2.72175% (155,535) 23,990,700 11/5/15 3 month USD-LIBOR-BBA 1.42% (669,742) 2,661,042 11/8/15 3 month USD-LIBOR-BBA 1.31% (89,422) JPY 140,000,000 1/24/21 6 month JPY-LIBOR-BBA 1.3025% 8,052 $194,400 (51) 1/27/13 3 month USD-LIBOR-BBA 0.84% 150 34,965,400 6,022 1/31/15 1.79% 3 month USD-LIBOR-BBA (62,554) 1,063,300 (751) 1/31/21 3.51% 3 month USD-LIBOR-BBA (4,706) 1,692,700 (825) 1/31/16 3 month USD-LIBOR-BBA 2.24% 3,904 991,100 (2,050) 1/31/26 4.00% 3 month USD-LIBOR-BBA (5,304) 19,695,500 (36,423) 1/31/41 4.33% 3 month USD-LIBOR-BBA (135,527) 10,000,000 2/2/21 3 month USD-LIBOR-BBA 3.45% JPY 368,110,000 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 724 AUD 1,960,000 9/16/15 6 month AUD-BBR-BBSW 5.375% (20,516) AUD 1,000,000 9/16/20 5.549% 6 month AUD-BBR-BBSW 30,114 CAD 1,060,000 9/21/20 3.105% 3 month CAD-BA-CDOR 26,736 JPY 89,500,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (906) JPY 120,300,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 3,198 11/12/40 3.895% 3 month USD-LIBOR-BBA 1,142,741 MXN 7,040,000 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (35,449) $7,000,000 11/22/20 3.066% 3 month USD-LIBOR-BBA 189,591 20,135,200 11/23/15 3 month USD-LIBOR-BBA 1.777% (252,826) 6,971,200 11/23/40 3.9525% 3 month USD-LIBOR-BBA 372,939 11,378,200 12/6/12 0.805% 3 month USD-LIBOR-BBA (24,912) 68,478,900 7/16/20 3 month USD-LIBOR-BBA 3.15% (1,421,075) UBS, AG 4,305,200 12/9/40 4.1075% 3 month USD-LIBOR-BBA 121,838 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,940,930 1/12/39 5.50% (1 month Synthetic TRS $(6,550) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. GBP 2,020,000 5/18/13 (3.38%) GBP Non-revised 54,020 UK Retail Price Index Goldman Sachs International $1,010,000 7/28/11 (0.685%) USA Non Revised 9,680 Consumer Price Index- Urban (CPI-U) 1,010,000 7/29/11 (0.76%) USA Non Revised 8,918 Consumer Price Index- Urban (CPI-U) 1,010,000 7/30/11 (0.73%) USA Non Revised 9,216 Consumer Price Index- Urban (CPI-U) JPMorgan Chase Bank, N.A. EUR 980,000 8/10/12 (1.435%) Eurostat 14,690 Eurozone HICP excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 $(4,451) $500,000 12/20/19 (100 bp) $46,332 General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2 135,000 12/20/13 530 bp 18,160 Deutsche Bank AG General Electric Capital Corp., 6%, 6/15/12 Aa2 275,000 9/20/13 109 bp 2,679 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2011. Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EGP Egyptian Pound EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B MTNE Medium Term Notes Class E OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $219,184,296. (b) The aggregate identified cost on a tax basis is $249,756,503, resulting in gross unrealized appreciation and depreciation of $7,672,913 and $4,584,313, respectively, or net unrealized appreciation of $3,088,600. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $14,302 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $35,403,749 and $72,748,890, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $153,365,147 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 71.2% Supra-Nation 5.9 Germany 5.5 Italy 4.6 Canada 2.6 United Kingdom 2.2 Netherlands 1.4 Argentina 1.3 Russia 1.0 Japan 0.6 Other 3.7 Total 100.0% Security valuation: Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. The fund had an average number of contracts of approximately 800 futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates and volatility. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $98,100,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,081,320,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,392,641 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $14,620,376 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $11,802,329. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $9,811,616 $451,948 Corporate bonds and notes 66,017,545 Foreign government bonds and notes 42,813,655 Mortgage-backed securities 69,182,890 Municipal bonds and notes 601,298 Purchased options outstanding 1,126,461 Senior loans 230,251 U.S. Government and agency mortgage obligations 27,857,583 U.S. Treasury obligations 2,068,770 Short-term investments 14,793,863 17,889,223 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $472,540 $ Futures contracts (1,406,043) Written options (10,195,622) TBA sale commitments (13,034,531) Interest rate swap contracts (4,116,163) Total return swap contracts 89,974 Credit default contracts 71,622 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $71,622 $ Foreign exchange contracts 1,193,146 720,606 Interest rate contracts 8,910,896 23,412,289 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
